Citation Nr: 0601150	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  99-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for ankylosing spondylitis, 
a fracture at T10, and scoliosis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1970.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 RO rating decision, which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a back disorder to include ankylosing 
spondylitis, a fracture at T10, and scoliosis.  

In December 2000, the veteran appeared at the RO and 
testified at a video conference hearing before one of the 
undersigned Veterans Law Judges sitting in Washington, D.C.; 
however, a record of that hearing could not be located.  In 
March 2001, the Board remanded the case to the RO in order to 
afford the veteran another hearing before a Veterans Law 
Judge.  Thereafter, in May 2001, the veteran appeared at the 
RO and testified at a hearing before another of the 
undersigned Veterans Law Judges.  A transcript of that 
hearing is associated with the claims file.

In July 2001, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for a back disorder, and 
remanded the case to the RO for additional development.  In 
September 2004, the Board again remanded the case to the RO 
for additional development (in addition to adjudicating 
another service connection issue on appeal at that time).  
Following development, the case is now before the Board for 
consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that ankylosing spondylitis, a 
fracture at T10, and scoliosis were first clinically manifest 
years after the veteran's discharge from active service in 
November 1970; ankylosing spondylitis, a fracture at T10, and 
scoliosis are not shown to be due to disease or injury during 
military service.  


CONCLUSION OF LAW

Ankylosing spondylitis, a fracture at T10, and scoliosis were 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in February 1999, 
which was prior to the enactment of the VCAA.  In any event, 
as explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in September 2001, 
December 2003, and November 2004, the RO advised the veteran 
of what was required to prevail on his claim of service 
connection, what specifically VA had done and would do to 
assist in the claim, and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  In the November 
2004 notice letter, the RO also requested the veteran to 
provide any additional evidence or information that he may 
have that was pertinent to his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in February 1999 setting forth the general 
requirements of applicable law pertaining to applications to 
reopen a claim of service connection.  It is noted, however, 
that the Board in a July 2001 decision reopened the veteran's 
claim of service connection for a back disorder.  In any 
case, the RO thereafter considered the veteran's case on the 
merits in the supplemental statements of the case issued in 
December 2002, March 2004, and August 2005.  The December 
2002 and August 2005 supplemental statements of the case also 
contained the regulations promulgated in light of the VCAA 
and the United States Code cites relevant to the VCAA.  
Additionally, the supplemental statements of the case 
provided the veteran opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal.  As such, through these documents, the RO informed 
the veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, and particularly through the VCAA notice and 
supplemental statements of the case - all taken together - 
the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim of 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at personal hearings before Veterans 
Law Judges in December 2000 and May 2001.  The RO has 
obtained the veteran's service medical records and VA medical 
treatment records.  He has not identified any private 
treatment records for the RO to obtain on his behalf.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in July 2003 
and November 2004, specifically to ascertain the nature and 
etiology of his back disorder.  The veteran has not alleged, 
nor does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of the Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he has a back disorder related to 
service.  Specifically, he contends that he sustained a 
fracture at T10 in a motorcycle accident in September 1970.  
He indicates that following service he next saw a physician 
about his back in 1971.  He also asserts that his pre-
existing scoliosis was aggravated during service, which 
resulted in spondylitis.  The veteran's representative has 
argued that the onset of the ankylosing spondylitis may have 
also been the motorcycle accident during service.  

A review of the record indicates that the veteran served on 
active duty from February 1967 to November 1970.  Service 
medical records show that on an enlistment physical 
examination in December 1966, the veteran's spine was 
evaluated as normal.  On September 14, 1970, the veteran 
reported to the Naval Hospital annex dispensary in Lemoore, 
California that he had experienced a motorcycle accident the 
night before.  Notations indicate generalized aches and pains 
(i.e., there were no specific references to the spine) and 
admission to the hospital (the claims file does not contain 
any further treatment records relevant to this admission).  
Reports dated October 6 and 7, 1970 from the Naval Hospital 
annex dispensary in Lemoore, California indicate that the 
veteran was placed on light duty, with no heavy lifting.  The 
medical reason for the light duty is not indicated.  On a 
separation physical examination dated October 15, 1970, the 
veteran's spine was evaluated as normal.  On the date of the 
physical examination, a notation in the records indicates 
that an earlier radiographic report of the lumbosacral spine, 
dated September 12, 1970, reflected a normal study.  The RO 
sought records dated in 1969 and 1970 from the Naval Hospital 
in Lemoore, California.  The records obtained show that in 
late October 1970 the veteran was seen with a right inguinal 
hernia that had reportedly developed about two and a half 
months previously.  (He underwent surgery for the hernia in 
mid-November 1970, prior to his discharge from active service 
in late November 1970.)  

Post-service medical records reflect that on August 27, 1971, 
the veteran was seen in an emergency room, where it was 
reported that he had injured his back the previous day while 
lifting paint cans.  The diagnosis was acute back strain.  A 
report dated in July 1975 from Ingham Medical Center 
indicates that X-rays revealed a probable old fracture at 
T10.  The physician remarked that the compression fracture 
was old and longstanding and that, historically, the veteran 
"used to do jumping on motorcycle" and on one occasion 
suffered severe back pain.  

At the time of a September 1979 VA examination, the veteran 
reported a history of having had a motorcycle accident on 
September 14, 1970 (and that his mother died several days 
later).  X-rays of the thoracic spine showed a mild 
compression fracture deformity of the T10 vertebral body with 
mild scoliosis at this level.  X-rays of the lumbosacral 
spine were essentially negative.  The diagnoses were low back 
syndrome with fracture deformity at D10 and mild dorsal 
levoscoliosis.  

Records from the Social Security Administration show that in 
a decision of March 1985, it was found that the veteran 
suffered from multiple spinal injuries.  The decision states 
that the medical evidence established that the veteran 
suffered a "series of injuries to the back in the early 
1960s and 1970s" (although the only injury during that time 
period that is discussed in the one in 1971); that he 
complained of low back pain in 1971; that VA diagnosed 
arthritis in the low and mid-back and neck in 1979; and that 
he was diagnosed with ankylosing spondylitis in 1982.  

Private and VA medical records dated from August 1985 reflect 
a diagnosis of ankylosing spondylitis, which had a history of 
initial diagnosis in 1982.  VA records also note that 
laboratory data revealed that he was positive for HLA-B27 
(which the reports noted was an antigen that was seen with a 
frequency of 90 percent in patients with ankylosing 
spondylitis).  

In a letter dated in July 1998, a VA physician indicated that 
the veteran was initially diagnosed with ankylosing 
spondylitis in 1982.  The physician explained that the 
disease was slowly progressive and that one of the well-known 
complications was spinal cord paralysis caused by spinal 
fractures that could occur with minor trauma.  

At a May 2001 Board hearing, the veteran testified that he 
injured his back in September "1969" when he was forced off 
the road while riding a motorcycle and hit an irrigation 
ditch.  He said that he came off the top of the bike, 
flipped, and had the wind knocked out of him; that he then 
moved the bike to the side of the road and got a friend to 
help him get the bike back; and that he put off seeking 
treatment until three days later, when his wife and neighbors 
put him in the back of a station wagon and transported him to 
the hospital.  While in intensive care, he said that the 
nurses did not respond to his call button, so he got himself 
into a wheelchair, disconnected his IV, and wheeled himself 
up front.  The next thing he remembered was waking up with 
paddles on his chest.  (In a statement dated in October 1998, 
the veteran's former spouse indicated that after the veteran 
was admitted to the hospital following a motorcycle accident 
on September 14, "1969," he suffered a heart attack and had 
to be revived.)  He said that he was then sent home from the 
hospital because his mother had died.  When he returned, he 
indicated that he was placed on light duty.  

In July 2003, the veteran underwent a VA examination for the 
purpose of determining the nature and etiology of his back 
disorder.  Following examination, the impression was that of 
T10 compression fracture of unknown etiology.  The examiner 
remarked that the veteran's motorcycle accident in September 
of 1970 was "a possible mechanism for a compression 
fracture," but also found that it was "unlikely that he 
would have been able to walk home or wait three days to go to 
the hospital [as the veteran had reported to him], if he had 
had a compression fracture."  The examiner stated that the 
pain from a compression fracture "would have been quite 
severe, and probably would have made it impossible to walk."  
The examiner also noted that the veteran had mild scoliosis 
(which the examiner stated was known prior to service, 
despite there being no objective evidence in the record of 
such knowledge).  In regard to scoliosis, the examiner found 
that there was no documentation of it being a problem during 
service or of any worsening of the condition caused by 
military service.  Finally, the examiner noted that the 
veteran was diagnosed with ankylosing spondylitis in 1982, 
and that such was not caused or affected by his period of 
service.  

In November 2004, the veteran underwent another VA 
examination, following receipt of additional service medical 
records (i.e., records from the Naval Hospital in Lemoore, 
California), to address certain inconsistencies in the 
record.  Following examination, the impressions were 
compression fracture of dorsal spine, post-traumatic; and 
ankylosising [sic] of spondylolysis of the entirety of the 
spine dating to 1982 with severe symptoms since 1987, severe 
disability with progression.  The examiner opined that the 
ankylosing spondylitis was less likely than not due to the 
motor vehicle accident that the veteran reportedly sustained 
during service, and that the compression fracture of T10 was 
not incurred in or aggravated by service activity.  In short, 
the examiner concluded that the veteran's problems with 
spondylitis and compression fracture were not incurred in or 
aggravated by service from 1967 to 1970.  

Based on a careful review of the record, as recounted in 
large part herein above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disorder to include 
ankylosing spondylitis, a fracture at T10, and scoliosis.  
Pertinent medical evidence shows that the veteran's 
ankylosing spondylitis, T10 compression fracture, and 
scoliosis were all initially manifest years after his 
discharge from service in November 1970, and there is no 
medical opinion of record relating his current condition to 
his period of service, to include the occasion in September 
1970 wherein the veteran was seen after having had a 
motorcycle accident.  The medical opinions addressing the 
etiological question are unfavorable to the claim.  

The Board has noted that the fact that in 1975 the veteran's 
compression fracture at T10 was found to be old and 
longstanding, possibly related to his former activity of 
motorcycle jumping that once reportedly caused severe back 
pain.  The Board has also noted that the July 2003 VA 
examiner found the veteran's motorcycle accident during 
service in September 1970 was a "possible mechanism" 
whereby he fractured his T10.  Nonetheless, the VA examiner 
felt that it was unlikely, given that the veteran would not 
have been able to walk due to pain.  Further, there is no 
objective demonstration from the records obtained from the 
Naval Hospital in Lemoore, California that a compression 
fracture of T10 was sustained in September 1970, as alleged 
by the veteran.  Additionally, while it appears only X-rays 
of the lumbosacral spine, rather than the thoracic spine, 
were taken in September 1970, and while the veteran was 
clearly placed on light duty in early October 1970 for an 
albeit unidentified medical problem, the veteran's spine was 
evaluated as normal at the time of his separation physical 
examination in mid-October 1970.  That is, there were no 
defects or diagnosis in relation to his spine at that time.  
The veteran was not discharged for another six weeks, but 
there are no references to back problems following his 
separation physical examination.  It is observed that the 
veteran certainly had the opportunity to report back symptoms 
after his separation physical examination because he was seen 
on many occasions in relation to treatment for a right 
inguinal hernia. 

While the veteran believes that he currently suffers 
ankylosing spondylitis, a fracture at T10, and scoliosis as a 
result of his military service, as a layperson, he does not 
have the medical expertise necessary to diagnose his 
condition or give etiology thereof.  See Grottveit v. Brown, 
5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's ankylosing spondylitis, a 
fracture at T10, and scoliosis became manifest years after 
his service and have not been medically linked to service.  
As there is a preponderance of evidence against the claim of 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ankylosing spondylitis, 
a fracture at T10, and scoliosis is denied.  



________________________________         
_______________________________
John E. Ormond, Jr.			     	    Wayne 
M. Braeuer
         Veterans Law Judge,   			  Veterans 
Law Judge,
    Board of Veterans' Appeals		         Board of 
Veterans' Appeals


_______________________________
	 V. L. Jordan
	Veterans Law Judge,
Board of Veterans' Appeals





 Department of Veterans Affairs


